BOND, Circuit Judge.
This cause having been heard and considered, the court doth find the facts to be the libellants are the owners of the schooner Virginia and her cargo; and that the respondents are the owners of the steam-propeller Ruggles. That between eleven and twelve o’clock on the night of March 1st, 187S, the Virginia was proceeding up the Chesapeake bay on a voyage from Accomac county, Virginia, to Baltimore, and the Ruggles was proceeding on a voyage in an opposite direction down the bay. Each of these vessels saw each other at the distance of a mile or a mile and a half before they collided, but the schooner was navigated in an unseamanlike manner, and instead of holding her course changed it once or twice, and brought about the collision by which she was sunk. But the court finds that, when the steamer saw the unskilful and dangerous way in which the schooner was being navigated, she did not use due and timely caution nor proper measures to prevent the impending danger. And the court finds the loss and damage to have been to the schooner and cargo twenty-six hundred and eight dollars.
And it finds the conclusion of law to be that where a collision is caused by the fault of each vessel the damages and costs are to be equally divided. And a decree will be entered accordingly.
It is therefore, this 5th day of July, A. D. 1879, adjudged, ordered, and decreed that the libellants recover of the respondents the sum of thirteen hundred and four dollars, and that the cost of the case be divided, each party paying one-half thereof.